Strout, J.
Defendant was sued in his representative capacity. Defendant introduced a witness who testified to a conversation with plaintiff before the death of defendant’s intestate, but not in his presence. Plaintiff was then allowed to testify in regard to that conversation. Exception is taken to the admission of this testimony from plaintiff.
The statute allowing parties to be witnesses, in express terms is made not to apply to cases where one of the parties is an administrator or executor, except in a few specified instances. This case does-not fall within any of the exceptions. The plaintiff’s competency was to be determined by the rules of the common law, under which he was incompetent as a witness. The statute is plain and imperative, and does not admit of any other construction.

Exceptions sustained.